Citation Nr: 1735753	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-25 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cold injury residuals of the upper extremities (claimed as frozen hands). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket based on the Veteran's advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age); 38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The competent evidence of record does not reflect that the Veteran has cold injury residuals of the upper extremities.

CONCLUSION OF LAW

The criteria for entitlement to service connection for cold injury residuals of the upper extremities have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In regards to claims involving exposure to extremely cold temperatures, according to VA regulations set out in VA Manual, M21-1, III.iv.4.E.2.e, in-service exposure to extremely cold temperatures is conceded if the Veteran is engaged in combat with the enemy, and the circumstances are consistent with exposure to extreme cold.  Additionally, according to VA Manual, M21-1, III.iv.4.E.2.d, service connection for residuals of a cold injury should be awarded if the cold injury was incurred during military service and an intercurrent nonservice-connected cause cannot be determined.  When considering the possibility of intercurrent cause, reasonable doubt must be resolved in the Veteran's favor.  Id.  

The Veteran contends that due to his in service exposure to extremely cold temperatures, specifically during combat against the enemy in the Battle of the Bulge in 1944 through 1945 in France, he suffers from frozen hands.  The Veteran contends that his current symptoms, to include aches and pains in his hands, have persisted since his service.  See March 2013 VA Form 21-4138. 

Initially, the Board notes that based on the circumstances of the Veteran's service in the Battle of the Bulge in 1944 through 1945, as confirmed by his DD Form 214; and, pursuant to VA regulations, VA concedes in-service exposure to extremely cold temperatures.   Thus, an in-service incurrence has been satisfied.  

However, the Board finds that based upon the evidence of record, discussed below, the Veteran does not have a current diagnosis of cold injury residuals of the upper extremities.  

Here, the Veteran's service treatment records are silent for any treatment or diagnosis of cold injury residuals of the Veteran's upper extremities.  

Additionally, March 1964 and April 1978 Reports of Medical Examinations for Disability Evaluations, and a July 2012 VA General Medical examination report are all silent for evidence of cold injury residuals of the upper extremities . 

In an October 2012 VA examination report for cold injuries, the Veteran denied symptoms related to his hands regarding to his exposure to cold weather conditions.  Thus, there were no objective symptoms of cold injury residuals in the Veteran's hands to support a diagnosis. 

In support of his claim, the Veteran submitted private treatment records from Dr. TWS.  In an August 2013 letter by Dr. TWS, he stated that the Veteran suffered frostbite during the French winters of 1943 through 1945 as a result of his participation in the Battle of the Bulge.  Dr. TWS opined that the Veteran suffers from pain and debility referable to his hands and feet, diagnosing the Veteran with arthritis. 

In a March 2014 VA examination for cold injury residuals, the Veteran was diagnosed with a mild cold injury of bilateral feet.  However, this examination report was silent regarding any cold injury residuals of the Veteran's upper extremities.  

In March 2017, the Veteran was afforded a VA examination for cold injury residuals.  The Veteran reported he experiences arthralgia pain in his bilateral hands.  The VA examiner noted that the Veteran does not have currently, nor has he ever been diagnosed with any cold injuries of his upper extremities.  Therefore, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by service.  The rationale provided that the Veteran's service treatment records are silent for a cold injury to the bilateral hands.  Additionally, the VA examiner noted there is no clinical evidence within the Veteran's VA medical records to support objective clinical findings of a cold injury to the hands.  

Based upon the above evidence, the Board notes that although Dr. TWS diagnosed the Veteran with arthritis, he did not diagnosis the Veteran with a cold injury residual that is due to his exposure to extremely cold conditions.  Subsequently, in a March 2017 VA examination report for cold injury residuals, the VA examiner Veteran opined that the evidence of record is against a finding of a diagnosis of cold injury residuals of the Veteran's upper extremities.  Thus, the evidence of record does not reflect the Veteran has current cold injury residuals of the upper extremities.  

Additionally, the Board acknowledges that the Veteran contends that the aches and pain in his hands are related his exposure to cold temperatures during service.  The Veteran is competent to report what comes through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, he is competent to state that he experiences pain or arthralgia in his hands, as he did during the March 2017 VA examination.  In regards to the credibility of his assertions, the Board accepts that he experiences pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 28.  Thus, the Board finds the March 2017 VA medical examination report and opinion highly probative as it is based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

In light of the above, the Board finds that the weight of the evidence indicates that although the Veteran has aches and pain in his hands, his symptoms of aches and pain in his hands does not rise to the level of a disability.  Additionally, while the Board concedes in-service exposure to extremely cold temperatures, the evidence of record fails to establish that the Veteran has a current diagnosis of cold injury residuals of the upper extremities, thus the first element of service connection, evidence of a present disability, is not satisfied.

In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223.225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Without evidence of cold injury residuals of the upper extremities, the Board need not address the third element of service connection. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.


ORDER

Entitlement to service connection for cold injury residuals of the upper extremities is denied. 





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


